CRIST, Judge.
Dissolution of twelve year marriage. Wife appeals the award of primary custody of son to father and periodic maintenance award to her of $800.00 per month for one year and $400.00 per month thereafter for life. We affirm.
Husband admitted two adulterous relationships prior to separating from wife, the *777last affair precipitating the separation. At the time of the dissolution, father, his six year old son, father’s paramour, and her son resided together in paramour’s trailer. Excepting for the open adulterous situation, substantial evidence indicated the best interests of the child would be served by father being the primary custodian. Testimony revealed the child preferred living with the father and a close relationship had long existed between them. Further, the child seemed well adjusted socially and emotionally, and was doing exceptionally well in school while living with his father.
Father’s grant of primary custody was conditioned upon his not living with a female to whom he was not married. Father agreed at trial to abide by his condition.
We do not condone father’s past conduct, nor did the trial court. The conditional order of custody and father’s agreement assured an end to the adulterous relationship. The existence of a prior adulterous relationship alone does not make father an unfit custodial parent. M.B. v. J.W.B., 628 S.W.2d 358 (Mo.App.1981).
Wife next complains about reduced maintenance after one year. The trial court found wife capable of employment but in need of further training or education. Wife possessed a degree in education from her native West Germany. The degree, however, was not transferrable to the United States. While noi employed during the marriage, wife had work experience as a governess, dental technician, and receptionist. She was also an accomplished seamstress. The increased first year maintenance award was made specifically for wife’s benefit in gaining the training or experience necessary to obtain employment suitable to her capabilities. The maintenance award by the trial court did not purport to reduce the amount of maintenance required by wife; rather, it sought to aid wife’s fulfillment of her affirmative obligation to seek employment by providing increased means during the first year following dissolution for training and education. See Brueggemann v. Brueggemann, 551 S.W.2d 853, 858 (Mo.App.1977). We find no abuse of the trial court’s discretion in awarding wife an extra sum of maintenance during the first year so that she may improve her skills to become gainfully employed. The award will not be disturbed. Pederson v. Pederson, 599 S.W.2d 51 (Mo.App.1980).
Judgment affirmed.
REINHARD, P.J., concurs.
SNYDER, dissents in part in a separate opinion.